Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims sight several limitations, in bold.  There are insufficient antecedent basis for these limitation in the claims.
1. A heat pump type hot water supplying device comprising: a heating unit provided with a heat pump circuit formed by connecting a compressor, a water heat exchanger, a decompressor and an evaporator; a tank unit provided with a hot water storage tank for storing water for hot water supply; a hot water supply circuit in which the water for hot water supply in the hot water storage tank is taken out from a lower part of the hot water storage tank by a water pump, circulated into the water heat exchanger and led into an upper part of the hot water storage tank; and a control device which carries out a boiling operation for heating, by a refrigerant, the water for hot water supply, which circulates through the water heat exchanger, by operating the water pump and the compressor, wherein the control device carries out an antifreeze operation, in which the water pump is operated, in the case where the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit decreases the case where the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit increases while the water pump is in a stopped state. 
2. The heat pump type hot water supplying device according to claim 1, wherein the control device operates the water pump in the case where the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit temporarily decreases and then switches to increase while the water pump is in a stopped state. 
3. The heat pump type hot water supplying device according to claim 1, wherein the control device operates the water pump in the case where the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit increases by a predetermined value or more within a predetermined time while the water pump is in a stopped state. 
4. The heat pump type hot water supplying device according to claim 1, wherein the control device operates the water pump in the case where an outside air temperature is a predetermined value or lower and the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit increases while the water pump is in a stopped state. 
5. The heat pump type hot water supplying device according to claim 1, wherein the control device operates the compressor in the case where the temperature of the water for hot water supply on an inflow side of the water heat exchanger is a predetermined low value despite the water pump having been operated for a predetermined time in the antifreeze operation. 
the case where the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit increases while the water pump is in a stopped state. 
7. The heat pump type hot water supplying device according to claim 1, wherein the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit is the temperature of the water for hot water supply on the inflow side of the water heat exchanger or the temperature of the water for hot water supply on the hot water outflow side of the water heat exchanger. 
8. The heat pump type hot water supplying device according to claim 1, wherein the heating unit is disposed at a position that is higher than the position of the tank unit. 
9. The heat pump type hot water supplying device according to claim 1, wherein the hot water supply circuit has an inflow pipe, which is positioned between the heating unit and the tank unit to take out the water for hot water supply in the hot water storage tank from the lower part of the hot water storage tank, and an outflow pipe for passing the water for hot water supply, which has circulated through the water heat exchanger, into the upper part of the hot water storage tank, and at least a part of the inflow pipe and the outflow pipe is provided at a position that is higher than the position of the tank unit.



Claim Objections
Claim 1 is objected to because of the following informalities:  There seems to be a grammatical error in the claim that make the limitation contradictory; although the Office thinks it understands the applicant’s intent, a proposed amendment is provided below to clarify the invention.  Appropriate correction is required.
1. A heat pump type hot water supplying device comprising: a heating unit provided with a heat pump circuit formed by connecting a compressor, a water heat exchanger, a decompressor and an evaporator; a tank unit provided with a hot water storage tank for storing water for hot water supply; a hot water supply circuit in which the water for hot water supply in the hot water storage tank is taken out from a lower part of the hot water storage tank by a water pump, circulated into the water heat exchanger and led into an upper part of the hot water storage tank; and a control device which carries out a boiling operation for heating, by a refrigerant, the water for hot water supply, which circulates through the water heat exchanger, by operating the water pump and the compressor, wherein the control device carries out an antifreeze operation, in which the water pump is operated, in   a case where the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit decreases to a predetermined value or lower, and operates the water pump, after when  the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit increases while the water pump is in a stopped state. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inference in claims 8 and 9 that the heating unit is disposed above the tank, as well as the inflow outflow configuration must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Allowable Subject Matter
Claims 2, and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not discloses the non-linear temperature change, that is wherein the temperature decreases and then increases while the pump is inoperable.
Regarding claim 5, the prior art does not disclose that  the control device operates the compressor in the case where the temperature of the water for hot water supply on an inflow side of the water heat exchanger is a predetermined low value despite the water pump having been operated for a predetermined time in the antifreeze operation. 
Regarding claim 6, the prior art does not disclose that the control device carries out the antifreeze operation in a case where the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit increases while the water pump is in a stopped state. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakayama et al. (US 7,883,024).
Regarding claim 1,  Nakayama discloses a heat pump type hot water supplying device comprising: a heating unit  (2, i.e. refrigeration circuit, Figure 1) provided with a heat pump circuit formed by connecting a compressor (25), a water heat exchanger (26), a decompressor (27, i.e. expansion valve) and an evaporator (28, i.e. air heat exchanger); a tank unit provided (3) with a hot water storage tank for storing water for hot water supply; a hot water supply circuit (12,C5,L11-19) in which the water for hot water supply in the hot water storage tank is taken out from a lower part of the hot water storage tank (10) by a water pump (13), circulated into the water heat exchanger and led into an upper part of the hot water storage tank (11); and a control device  (20) which carries out a boiling operation for heating, by a refrigerant, the water for hot water supply, which circulates through the water heat exchanger, by operating the water pump and the compressor (C7,L6-17),wherein  the control device carries out an antifreeze operation, in which the water pump is operated, in the case where the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit decreases to a predetermined value or lower, and operates the water pump in the case where the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit increases while the water pump is in a stopped state. (C7, L57-C8, L50)
Regarding claim 3, Nakayama discloses the heat pump type hot water supplying device according to claim 1, wherein the control device operates the water pump in the case where the temperature of the water for hot water supply in the hot 
Regarding claim 4, Nakayama discloses the heat pump type hot water supplying device according to claim 1, wherein the control device operates the water pump in the case where an outside air temperature is a predetermined value or lower and the temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit increases while the water pump is in a stopped state (C2, L48-64). 
Regarding claim 7, Nakayama discloses the heat pump type hot water supplying device according to claim 1, wherein a temperature of the water for hot water supply in the hot water supply circuit positioned in the heating unit (26) is the temperature of the water for hot water supply on the inflow side (35a) of the water heat exchanger or the temperature of the water for hot water supply on the hot water outflow side (36a, C7, L18-28) of the water heat exchanger. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 7,883,024) and Robinson, Jr. (US 4,955,930).
Regarding claim 8, Nakayama discloses the heat pump type hot water supplying device according to claim 1, but not that the heating unit is disposed at a position that is higher than the position of the tank unit. 
However, Robinson discloses a water heater (Abstract) wherein the heating unit (10) is disposed at a position that is higher than the position of the tank unit (T, Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to mount the heat pump above the tank in order to reduce the device’s footprint.
Regarding claim 9, Nakayama, as modified, discloses thee heat pump type hot water supplying device according to claim 1, wherein the hot water supply circuit has an inflow pipe (DT,21, Figure 1), which is positioned between the heating unit and the tank unit to take out the water for hot water supply in the hot water storage tank from the lower part of the hot water storage tank, and an outflow pipe(22, HWP) for passing the water for hot water supply, which has circulated through the water heat exchanger, into the upper part of the hot water storage tank, and at least a part of the inflow pipe and the outflow pipe is provided at a position that is higher than the position of the tank unit.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746